Matter of Williams v Supreme Ct., Bronx County (2017 NY Slip Op 07789)





Matter of Williams v Supreme Ct., Bronx County


2017 NY Slip Op 07789


Decided on November 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017

Manzanet-Daniels, J.P., Andrias, Gische, Kern, Singh, JJ.


4913 114/17 -4448

[*1]In re Kaseem Williams, Petitioner,
vSupreme Court, Bronx County, et al., Respondents. District Attorney, New York County, Nonparty Respondent.


Kaseem Williams, petitioner pro se.
John W. McConnell, New York (Pedro Morales of counsel), for Supreme Court, Bronx County and Supreme Court, New York County [incorrectly sued herein as Supreme Court, Manhattan County], respondents.
Eric T. Schneiderman, Attorney General, New York (Nicholas P. Stabile of counsel), for New York State Department of Corrections and Community Supervision and the Green Haven Correctional Facility Superintendent, respondents.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazur of counsel), for nonparty respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: NOVEMBER 9, 2017
CLERK